DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a master… to create…”, “a scheduler… to determine… to request…”, “a worker… to get… request”, “a supervisor… to request… to request…” in claim 1; “the supervisor is to determine…, the supervisor is to request…” in claims 2 and 3; “the supervisor is to request” in claim 4; “the supervisor is to check… and request…” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 20 recite the limitation "the ticket database" in the second clause.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of the examination, “the ticket database” will be treated as “a ticket database”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 2-6, 9, 12, 14-19, 21-26 depend either directly or indirectly on claim 1, 13 or 20 and fail to cure deficiencies as noted above.

	Claims 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

	Accordingly, Claim 20 fails to recite statutory subject matter under 35 U.S.C. 101. Claims 21-26 depend on and do not cure the deficiencies of claim 20—therefore claims 21-26 are also directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shilane et al. (PG Pub. 2019/0,243,702 A1) [hereafter Shilane], and further in view of Powers et al. (PG Pub. 2009/0,049,443 A1) [hereafter Powers].
As per claim 1, Shilane teaches:
A ticketing system comprising: a ticket database to store a plurality of tickets, each ticket defining a job to be performed on a computing system; (Shilane, ¶ [0067], message queues; Fig. 1 and Fig. 8 of the instant application’s specification defines a ticket database within a ticketing system in a virtual machine)
a master, coupled to the ticket database, to create a ticket, store the ticket in the ticket database, and update the ticket; (Shilane, ¶ [0067], controller; a master is defined as an API in ¶ [0014] of the instant application’s specification)
determine whether to create the ticket based at least in part on a set of conditions, and to request the master to create the ticket when the ticket is to be created; (Shilane, ¶ [0067], ¶ [0070], controller determining and generating the tasks that need to be performed)
a worker, coupled to the master, to get the ticket from the master, perform the job defined by the ticket, and request the master to update the ticket with a status of the ticket; and (Shilane, [0071], worker nodes gets the tasks from a message queue, ¶ [0094], send status update messages through the message queue back to the controller, ¶ [0079], controller logs the status; a 
Shilane fails to disclose:
a scheduler is coupled to the master to determine whether to create the ticket based at least in part on a set of conditions
a supervisor, coupled to the worker and the master, to request the master to find a stale ticket, and, if found, to request the worker to abort performance of the job defined by the stale ticket
However, Powers in an analogous art teaches:
a scheduler, coupled to the master, to determine whether to create the ticket based at least in part on a set of conditions (Powers, ¶ [0071], job manager scheduling based on priority levels; a scheduler is interpreted as a “pluggable” resource within a virtual machine as defined in ¶ [0014], Fig.1, Fig. 8 of the instant application’s specification)
a supervisor, coupled to the worker and the master, to request the master to find a stale ticket, and, if found, to request the worker to abort performance of the job defined by the stale ticket (Powers, ¶ [0071], cleaner for detecting stale work unit assignments and performing cleanup when necessary; a supervisor is interpreted as a “pluggable” resource within a virtual machine as defined in ¶ [0014], Fig.1, Fig. 8 of the instant application’s specification)
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Powers into the 

As per claim 7, the rejection of claim 1 is incorporated and Powers further teaches:
wherein the scheduler gets the set of conditions from one or more applications being executed by the computing system (Powers, ¶ [0052], assigning priority based on installed applications and data)

As per claim 8, the rejection of claim 1 is incorporated and Shilane further teaches:
wherein the job comprises one of a backup of a database system and a restore of the database system (Shilane, ¶ [0044-0045], replication and restore to/from repository)

As per claim 9, the rejection of claim 1 is incorporated and Powers further teaches:
wherein the master determines staleness of the ticket by analyzing a time threshold for a type of job to be performed according to the ticket (Powers, ¶ [0176], providing status information within an appropriate time period, ¶ [0185])

As per claim 10, the rejection of claim 1 is incorporated and Powers further teaches:
wherein one or more of the master, the scheduler, the worker, and the supervisor are executed independently and concurrently by one or more different processing cores of a multi-core computing system (Powers, ¶ [0015], each core executes a different instance of the application to process its assigned work units)

As per claim 11, the rejection of claim 1 is incorporated and Powers further teaches:
wherein one or more of the master, the scheduler, the worker, and the supervisor are executed independently and concurrently by one or more different processing threads of a multi-threaded computing system (Powers, ¶ [0164], multi-threaded applications for processing systems where one or more threads is assigned to each computing resource, which can be processor cores)

As per claim 12, the rejection of claim 1 is incorporated and Shilane further teaches:
comprising a plurality of schedulers, each scheduler adapted for a selected one of a plurality of types of jobs to be performed for the ticket; and (Shilane, ¶ [0070], different controllers handling different replication events)
a plurality of workers, each worker adapted for a selected one of a plurality of types of jobs to be performed for the ticket (Shilane, [0070-0072], worker nodes gets the tasks)

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shilane, Powers, and further in view of Henry, Steven G. (PG Pub. 2003/0,200,266 A1) [hereafter Henry].

As per claim 2, the rejection of claim 1 is incorporated:
Shilane and Powers do not teach:
wherein the supervisor is to determine a maximum number of retries for the stale ticket, and if the number of retries of the stale ticket is more than the maximum number of retries, the supervisor is to request the master to update the ticket to reflect a status of aborted
However, Henry in an analogous art teaches:
marking the process as retired after number of maximum retries have been exceeded (Henry, ¶ [0064])


As per claim 3, the rejection of claim 2 is incorporated and Henry further teaches:
wherein the supervisor is to determine a maximum number of retries for the stale ticket, and if the number of retries of the stale ticket is not more than the maximum number of retries, the supervisor is to request the master to update the ticket to a status of failed and to reset the failed stale ticket (Henry, ¶ [0065], if number of retries have not exceeded the maximum, the incomplete entry is sent back)

As per claim 4, the rejection of claim 3 is incorporated and Henry further teaches:
wherein resetting the failed stale ticket comprises the supervisor to request the master to get the failed stale ticket from the ticket database and update the status of the failed stale ticket to new (Henry, ¶ [0065], incomplete entry is sent back to process 500 as a process that needs to be executed)

As per claim 5, the rejection of claim 4 is incorporated and Shilane further teaches:
wherein the supervisor is to check the status of the ticket being worked on by the worker and request the master to update the status of the ticket (Shilane, [0071], worker nodes gets the tasks from a message queue, ¶ [0094], send status update messages through the message queue back to the controller, ¶ [0079], controller logs the status)

Claims 6, 13, 17-20, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shilane, Powers, and further in view of Bruestle Jeremy J. (PG Pub. 2013/0,346,425 A1) [hereafter Bruestle].

As per claim 6, the rejection of claim 1 is incorporated:
Shilane and Powers do not teach:
wherein the ticket is idempotent
However, Bruestle in an analogous art teaches:
distributed tasks that are idempotent (Bruestle, ¶ [0044])
	It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Bruestle into the combined method of Shilane and Powers to provide a system wherein the ticket is idempotent.  The modification would be obvious because such setup allows the tasks to be restarted whenever a task fails (Bruestle, ¶ [0044]).
Claim 13 is a method claim corresponding to the system claims 1 and 6 combined and are rejected for the same reasons set forth in connection of the rejections of claims 1 and 6 above combined.

Claims 17-19 are method claims reciting same limitations of the system claims 5, 7, 8 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 5, 7, 8 above.

Claim 20 is a machine-readable medium claim corresponding to the system claims 1 and 6 combined and are rejected for the same reasons set forth in connection of the rejections of claims 1 and 6 above combined.

Claims 24-26 are machine-readable medium claims reciting same limitations of system claims 5, 7, 8 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 5, 7, 8 above.

Claims 14-16, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shilane, Powers, Bruestle and further in view of Henry.

Claims 14-16 are method claims reciting same limitations of the system claims 2-4 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 2-4 above.

Claims 21-23 are machine-readable medium claims reciting same limitations of system claims 2-4 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 2-4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2021/0,133,075 A1 discloses a cloud service incorporating a distributed process framework and a resource manager to allocate resources for various tasks remove slow process instance to improve performance of the service.
PG Pub. 2020/0,174,691 A1 discloses a distributed cloud computing environment capable of determining and removing stale write sets.
PG Pub. 2019/0,102,228 A1 discloses managing list of tasks and archiving the tasks that are determined to be old.
PG Pub. 2014/0,337,850 A1 discloses a distributed processing system using a multi-core CPU that is capable of aborting any task that is determined to be stale, broken, stuck, or erroneous.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        February 11, 2022